tcmemo_1998_416 united_states tax_court estate of betty pace miller deceased jerry d walker independent executor petitioner v commissioner of internal revenue respondent docket no filed date valentine c cronin and richard keys disney for petitioner john r hunter for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in the federal estate_tax of decedent's_estate after concessions the sole issue for decision is whether under the terms of decedent's will and texas law the surviving spouse's portion of the residuary_estate is required to bear a proportionate share of federal estate_tax thereby reducing the amount of the allowable marital_deduction pursuant to sec_2056 unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the facts set forth in the stipulation are incorporated in our findings by this reference betty pace miller decedent died on date a resident of comal county texas decedent was survived by her husband charles e miller mr miller her daughter marilyn miller slaughter and her son robert charles miller at the time the petition in this case was filed the executor's address was in irving texas decedent executed a last will and testament the will on date referring to the miller family_trust the trust which was established by a separate instrument on the same day decedent and mr miller consulted lynn smith smith a texas attorney regarding the plan of their estate smith drafted the will and the trust in article iii of the will decedent made a specific_bequest of certain personal_property to mr miller under article iv in the event that mr miller predeceased decedent specific parcels of real_property were devised to their children in relevant part in article v decedent bequeathed the residue of her estate percent to mr miller and percent to the trust with respect to the estate_tax article ii of the will provided i direct that all estate inheritance transfer and succession taxes including interest and penalties thereon if any which may be lawfully assessed by reason of my death with respect to any of my property whether or not such property passes under the terms of this will and including the proceeds of life_insurance on my life shall be borne by my residuary_estate such payment shall be made as an expense of administration without apportionment and without contribution or reimbursement from anyone whomsoever including beneficiaries of policies of insurance on my life emphasis added section dollar_figure of the trust referred to payment of estate_tax as follows power to aid estates of grantors the trustee if funds or property be available and unless otherwise directed by the will of either grantor may within his discretion pay any portion of the estate inheritance legacy and transfer_taxes levied by reason of the death of either grantor including any part thereof which is attributable to the trust estate such amounts so paid shall be made only from that portion of the trust estate that shall be then includable in the taxable_estate of the decedent against whom such taxes are assessed and shall not be made out of property excluded from the taxable_estate of the decedent in question the trustee shall also cooperate with the executor or administrator of the estate of either grantor in making funds available to either of such estates in order to assist in the payment of any such taxes in the will decedent appointed jerry d walker walker independent executor of the estate and trustee of the trust opinion sec_2001 imposes a tax on the transfer of the taxable_estate of all persons who are citizens or residents of the united_states at the time of death the amount of the tax is determined in part by the value of the taxable_estate sec_2001 sec_2051 defines the value of the taxable_estate as the gross_estate less deductions sec_2056 allows a federal estate_tax_marital_deduction from a decedent's gross_estate for the value of property interests passing from the decedent to the surviving_spouse as a general_rule the marital_deduction is reduced by estate succession legacy or inheritance taxes allocable to the surviving spouse's interest sec_2056 the issue in this case is whether the portion of the residuary_estate passing to mr miller should bear a proportionate share of the federal estate_tax reducing the amount of the allowable federal estate_tax_marital_deduction as contended by respondent or whether the trust should bear all of the estate_tax burden as contended by petitioner sec_2056 does not specify how taxes are to be allocated among the interests comprising the estate rather state law governs the manner in which a decedent's federal estate_tax burden is allocated among estate assets 317_us_95 59_tc_617 affd 506_f2d_1144 10th cir thompson v thompson tex s w 2d accordingly interpretation of decedent's will regarding payment of estate_tax is governed by texas law in the texas legislature enacted texas probate code section 322a which provided for the apportionment of estate and inheritance taxes for texas residents that statute was amended in the amended statute became effective on date and applied to the estates of decedents who died on or after that date this statute provides in pertinent part as follows b the representative shall charge each person interested in the estate a portion of the total estate_tax assessed against the estate the portion of each estate_tax that is charged to each person interested in the estate must represent the same ratio as the taxable value of that person's interest in the estate included in determining the amount of the tax bears to the total taxable value of all the interests of all persons interested in the estate included in determining the amount of the tax subdivision of this subsection does not apply to the extent the decedent in a written inter_vivos or testamentary instrument disposing of or creating an interest in property specifically directs the manner of apportionment of estate_tax c any deduction allowed by law in connection with the estate_tax inures to a person interested in the estate as provided by subsections d - f of this section d if the deduction is allowed because of the relationship of the person interested in the estate to the decedent the deduction inures to the person having the relationship tex prob code ann sec 322a west supp generally in the absence of specific directions in the will regarding the apportionment of estate_tax the state's apportionment statute mandates that estate_tax be apportioned among estate beneficiaries according to the taxable value of their respective interests in the estate tex prob code ann sec 322a b apportionment pursuant to the statute takes into consideration bequests qualifying for the marital_deduction and no estate_tax is apportioned to the surviving_spouse with respect to such bequests tex prob code ann sec 322a c and d the texas statute however allows the decedent to opt_out of the general scheme by specifically providing for an alternative plan of apportionment tex prob code ann sec 322a b the dispute in this case principally concerns the effect of the provision in decedent's will that estate_tax be borne by the residuary_estate as an expense of administration without apportionment and without contribution or reimbursement from anyone including beneficiaries specifically whether that provision negates application of texas probate code section 322a b in accordance with subsection b of that statute the highest court of texas has not spoken directly on the matter before us therefore we must examine the question as if we were a texas court 387_us_456 in texas the cardinal rule for construing a will mandates that the decedent's intent be ascertained by looking to the will as a whole as set forth within the four corners of the document perfect union lodge no v interfirst bank s w 2d tex henderson v parker s w 2d tex see also bergin v bergin tex s w 2d stating that a court must examine a will in its entirety to ascertain the testator's intent the court's responsibility is to construe the will to effectuate the testatrix's intent as far as legally possible perfect union lodge no v interfirst bank supra pincite in interpreting the will courts presume that there was nothing superfluous or meaningless in the will and that every word had meaning and played a part in the disposition of the property marlin v kelley s w 2d tex app writ granted affd kelley v marlin s w 2d tex if any particular clause or paragraph considered alone indicates an intent contrary to the intent manifested by the whole instrument the court should disregard that inconsistent clause or paragraph disabled am veterans v mullin s w 2d tex app no writ bergin v bergin supra in the cases involving wills directing that estate_tax be paid out of the residuary without apportionment courts have consistently held that the decedent used this language as an election out of an apportionment statute that otherwise would apply 90_tc_1068 affd without published opinion 885_f2d_879 11th cir estate of brunetti v commissioner tcmemo_1988_517 we find no reason that decedent's will should be interpreted any differently petitioner contends that this court held in estate of brunetti v commissioner supra that a provision in a will that estate_taxes be paid out of the residue without apportionment is insufficient direction to preclude the use of a state apportionment statute in estate of brunetti which dealt with a charitable_bequest the court relied on the state apportionment statute because a codicil to the original will vitiated the testator's original intent to elect out of the statute the court stated we do not doubt that decedent's original intent estate_taxes paid out of my residuary as an expense of administration without apportionment was to override the general_rule of the california apportionment statute and to charge estate_taxes exclusively to the residuary_estate we must however also take into account the language of the codicils in this regard the sixth codicil of decedent's will is not clear as to decedent's intent id citations omitted emphasis added petitioner's reading of estate of brunetti is incorrect and is contradicted by the clear holding in estate of fine v commissioner supra decedent's will directs that estate_taxes shall be borne by my residuary_estate this provision of the will indicates that decedent intended that property passing by specific_bequest should not bear any portion of the estate_tax see 90_tc_797 in which we concluded that none of the federal estate_tax due on the residuary_estate should be allocated to the surviving spouse's interest the general provisions of the louisiana apportionment statute applied because the decedent in estate of phillips did not provide for an alternative plan of apportioning estate_tax within the residuary a similar conclusion was reached in 245_fsupp_336 s d n y by contrast in 634_f2d_212 5th cir no state apportionment statute was in effect the subject will provided for the residuary to be divided into two parts one of which was a marital trust and for all estate_taxes to be paid from the residuary of the estate stating that there is no provision for payment of estate_taxes only out of the non-marital portion of the estate even if the residue were to be divided prior to payment of such taxes the court held that the federal estate_tax was to be paid out of the residue of the estate including the marital trust property id pincite decedent's will expressly provided such payment of estate_tax shall be made without apportionment and without contribution from anyone by including an express provision regarding apportionment decedent entirely negated application of the general apportionment provisions of the texas statute with respect to the residuary tex prob code ann sec 322a b by directing that there be no apportionment within the residuary decedent expressed an intention that there be no discrimination between marital and nonmarital residual beneficiaries thus the estate_tax liability reduces the amount of the residuary available for distribution to mr miller and to the trust in estate of fine v commissioner supra the court interpreted a virginia apportionment statute that is comparable to the statute in texas in estate of fine the decedent left one-half of his residuary_estate to his wife and the other half to other beneficiaries the will also directed that estate and inheritance taxes be paid out of the residuary without apportionment notwithstanding the likelihood that the decedent hoped to leave his wife in the best possible position which would be achieved by maximizing the marital_deduction the plain language of the will did not permit that result id pincite we concluded that apportionment language in the will required that estate and inheritance taxes be paid out of the entire residuary_estate id pincite we held that the without apportionment language meant that the maximized marital_deduction safeguarded by the virginia statute did not apply and that specific bequests under the will did not bear any of the taxes due id pincite the pertinent provisions of decedent's will in this case are indistinguishable and do not lead to a different result petitioner argues that decedent could not have knowingly opted out of the statute because the statute was not enacted until years after decedent executed her will we reject petitioner's position although it is true that texas did not have an apportionment statute in effect when decedent executed her will the highly specific directive in the will that estate_taxes be paid out of the residue without apportionment manifests an unequivocal intent that there be no apportionment thus the language of the will compels the result further no other portion of her will indicates a contrary intent petitioner contends that by providing that the estate_tax be paid out of the residuary without apportionment decedent rejected equal apportionment between mr miller and the trust and intended that the entire estate_tax be paid_by the trust this argument is contrary to the recognized meaning of that phrase as discussed above moreover there is no provision in the will for imposition of estate_tax on the trust portion of the residuary to the exclusion of the marital portion of the residuary instead decedent specifies that estate_tax be paid generally out of the residuary without apportionment under petitioner's reasoning decedent could have also intended that mr miller's share of the residuary bear the entire estate_tax burden in essence petitioner asks this court either to eliminate article ii pay estate_taxes out of residuary to rewrite it to provide that all estate_tax shall be paid from the trust portion of the residue of my estate or to redefine the word residuary petitioner disavows any intent to eliminate altogether the federal estate_tax on the estate petitioner's position is it was not the testatrix's intent to eliminate the estate_taxes from her estate through the use of the unlimited_marital_deduction instead her intent was to fully provide for her husband's needs by giving him fifty percent of her gross_estate her goal was never to eliminate estate_tax instead it was to maximize the benefits and the property passing to her surviving_spouse petitioner relies on the testimony of smith the draftsman of the will and trust in this regard although respondent objected to smith's testimony on the ground that extrinsic evidence of intent is inadmissible respondent's brief proposed a finding and based an argument on smith's testimony we hold that respondent's objection was thus waived smith testified on direct examination as follows q okay when you say estate_planning did you recall -- did you meet with betty pace miller and i believe you said her husband -- a yes q -- to discuss their wishes and desires with regard to estate_planning a yes as i recall they had within a short_period of time before that suffered the loss of a son who was in his twenties they had two other children and a sister of mr miller that they were concerned about taking care of as well as themselves a she had an intent to look to the -- taking care of her two children that remained alive and also to take care of her husband and then after her husband was taken care of to -- whatever was left after that would be available for her children if anything q okay we've talked about taxes and we've talked about marital deductions can you say what the primary -- her intent was based on your conversations with her a she wanted to see that her two children that she set up they both set up trusts for her during their lifetime were taken care of and his sister then they wanted to see that he was taken care of and then they wanted any kind of -- what was left over after taxes were paid out of that trust that were set up for the children to be available to them from the testimony we conclude that there were several intended beneficiaries and the documents were drafted to reflect decedent's intent to provide for all of them although smith also asserted that decedent intended that all of the taxes be paid out of the trust he did not reconcile that intent with the language of the documents he drafted based on his contemporaneous discussions with decedent and mr miller smith's testimony is self-contradictory to the extent that he describes in detail decedent's desire to provide for her children but asserts in general terms that she intended that the trust assets available to them bear the burden of taxes on the entire estate petitioner did not corroborate smith's testimony with any contemporaneous_records and no other witnesses were called despite identification of the trustee as a witness in petitioner's trial memorandum smith's testimony does not persuade us that decedent intended to place the entire tax burden on the trust petitioner also argues that the trust indicates that decedent intended estate_tax be paid solely by the trust petitioner asserts that by including the trust in the residuary empowering the trustee to pay the estate_tax and designating the residuary as the source of payment the will makes payment of the estate_tax a mandatory obligation of the trust and evinces an intent to maximize the marital_deduction specifically section dollar_figure of the trust grants the trustee the discretionary power to pay the estate_tax and directs that estate_tax payments be made only from the portion of the trust estate included in the taxable_estate of decedent petitioner argues that because the taxable_estate does not include marital_deduction property decedent intended to exclude mr miller's residual_interest from the general obligation of the residuary to pay estate_tax thus petitioner concludes that the trust must pay the estate_tax out of residuary property not qualifying for the marital_deduction contrary to petitioner's assertion however nothing in the trust instrument constitutes a direction by decedent to pay estate_tax exclusively from the nonmarital property rather the instrument provides that the trustee may within his discretion pay any portion of the estate_tax emphasis added petitioner's interpretation would ignore the reference to discretion in the provision and cannot be accepted this discretionary provision is not sufficient to transfer the tax burden to nonmarital property for purposes of determining the marital_deduction see 90_tc_304 the trustees could decide how this estate_tax ultimately would be paid under the trust their ultimate option does not control the determination of tax consequences as of the date of death see 279_us_151 although texas courts determine the intent of a testator by considering the will as a whole henderson v parker s w 2d tex the court's interpretation of decedent's will does not render the trust provisions superfluous or meaningless--as petitioner contends see marlin v kelley s w 2d tex app writ granted affd kelley v marlin s w 2d tex the trust merely provides an alternative plan of payment in case the primary direction of decedent in article ii fails for whatever reason wills commonly contain such provisions to accommodate different scenarios upon death petitioner citing no authority also contends that various portions of the texas statute guarantee the marital_deduction regardless of decedent's intent regarding apportionment petitioner claims that this construction of the statute is supported by compelling public policy because the marital_deduction was designed to protect interests of surviving spouses and should not be an unreasonable trap for the unwary these arguments are unsupported by the language or structure of the statute and no other apportionment statute has been interpreted in this manner subsection b of section 322a of texas probate code sets forth the general apportionment rule and subsections c through y are provisions setting forth how the general_rule is to be carried out subsections c through y do not act independently of the general apportionment provision but rather supplement it thus subsections c and d do not guarantee that the marital_deduction always inures to the benefit of the surviving_spouse for purposes of apportioning estate_taxes those subsections only guarantee that result when the decedent does not make by specific direction a separate provision for the payment of estate_taxes petitioner objects to consideration of certain historical materials concerning the version of texas probate code section 322a contained in the stipulation because these materials are not relevant to our opinion we sustain the objection we conclude that at the time of decedent's death the property interests passing to mr miller through the residuary_estate were burdened with the federal estate_tax and petitioner's marital_deduction should be reduced accordingly to reflect the net value of the interests passing to mr miller to reflect concessions and administrative expenses decision will be entered under rule
